                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Helen Frances Tyler,

                        Plaintiff,     Case No. 18-13532

v.                                     Judith E. Levy
                                       United States District Judge
Commissioner of Social Security,
                                       Mag. Judge R. Steven Whalen
                        Defendant.

________________________________/

 ORDER ADOPTING REPORT AND RECOMMENDATION [21],
DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
[17], AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
                    JUDGMENT [20]

     This is a Social Security appeal. Before the Court is Magistrate

Judge Whalen’s January 13, 2020 report and recommendation (ECF No.

21) recommending the Court deny Plaintiff’s motion for summary

judgment (ECF No. 17) and grant Defendant’s motion for summary

judgment (ECF No. 20). The parties were required to file specific written

objections to the report and recommendation within 14 days of service.

Fed. R. Civ. P. 72(b)(2); E.D. Mich. L.R. 72.1(d). No objections were filed.
Nevertheless, the Court has thoroughly reviewed the report and

recommendation, and concurs in the reasoning and result. Accordingly,

      The report and recommendation (ECF No. 21) is ADOPTED;

      Plaintiff’s motion for summary judgment (ECF No. 17) is DENIED;

      Defendant’s motion for summary judgment (ECF No. 20) is

GRANTED.1

      IT IS SO ORDERED.

Dated: January 30, 2020                      s/Judith E. Levy
Ann Arbor, Michigan                          JUDITH E. LEVY
                                             United States District Judge


                       CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on January 30, 2020.

                                             s/William Barkholz
                                             WILLIAM BARKHOLZ
                                             Case Manager




      1 By failing to object to the Report and Recommendation, the parties have
waived any further right of appeal. United States v. Sullivan, 431 F.3d 976, 984 (6th
Cir. 2005).
                                         2
